Title: To Alexander Hamilton from John Wilkins, Jr., 24 March 1800
From: Wilkins, John, Jr.
To: Hamilton, Alexander


          
            Sir
            Pittsburgh 24th. March 1800
          
          I have been honoured with your two letters of the 26th. February ul. & the 6th. instant, received last post.
          I have with great satisfaction sanctioned the appointment of Lt. Colonel Ogden as Deputy Quarter Master General—I consider the acquisition of his services as very important to the department.
          I would with great pleasure appoint Captain B. Shaumberg, a Brigade Quarter Master, as I know him to be an officer of distinguished merit, & well calculated for the appointment; but the Law requires that the Brigade Quarter Master shall not be of a rank higher than that of a first Lieutenant—The “Act for the better organizing of the Troops of the United States, & for other purposes” Section the 7th. “That no officer shall be appointed &c. as the Quarter Master of a Brigade, who when appointed shall be of a rank higher than that of first Lieutenant”
          I have written to General Wilkinson stating this objection, & shall wait your farther instructions on this subject.
          I have the honour to be, Sir, with the greatest respect your very Humble St
          
            Jno. Wilkins Jr
            Qr Mast Genl
          
          Major General Alexander Hamilton New York.
        